                                             Case 1:20-cv-00646-JLT Document 5 Filed 05/06/20 Page 1 of 1



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                      UNITED STATES DISTRICT COURT
                                   7                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                         RICARDO MARTINEZ,
                                   9                                                        Case No. 20-CV-03038 EJD (PR)
                                                            Plaintiff,
                                  10                                                        ORDER OF TRANSER
                                                    v.
                                  11

                                  12     ANDREW, et al.,
Northern District of California
 United States District Court




                                  13                        Defendants.
                                  14

                                  15

                                  16            Plaintiff, a state prisoner, filed a pro se civil rights complaint against prison officials
                                  17   at Kern Valley State Prison, (“KVSP”), where he is currently incarcerated. Dkt. No. 1.
                                  18   Because defendants reside in and the acts complained of occurred in Kern County, which
                                  19   lies within the venue of the Eastern District of California, see 28 U.S.C. § 84(b), venue
                                  20   properly lies in that district and not in this one. See 28 U.S.C. § 1391(b). Accordingly,
                                  21   this case is TRANSFERRED to the United States District Court for the Eastern District of
                                  22   California. See 28 U.S.C. § 1406(a).
                                  23            The Clerk shall terminate all pending motions and transfer the entire file to the
                                  24   Eastern District of California.
                                  25            IT IS SO ORDERED.
                                  26   Dated: 5/6/2020                                      ________________________
                                  27                                                        EDWARD J. DAVILA
                                                                                            United States District Judge
                                       Order of Transfer
                                  28   PRO-SE\EJD\CR.20\03038Martinez_transfer (ED)
